DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of the amendment filed 5/2/22.  Accordingly the application has been amended.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites “wherein the panels are configured to be installed in overlapping courses of panels along a sloped roof, with the at least one water shedding feature of each of the panels in a higher course of panels is configured to cooperate with corresponding water shedding features of the panels of a lower course of panels to define pathways for directing and reducing migration of water through seams between adjacent panels of the overlapping courses of panels”.  It is unclear if this function and structure is the same as (redundant) or in addition to the “cover or trough configured to underlie or overlap the downturned edges of the water shedding features of adjacent panels and collect water from the water shedding features of the adjacent panels and direct the water along a drainage path defined along the sidelap or headlap seams between the adjacent panels”, causing confusion regarding the scope of the claims.  Appropriate correction and/or clarification is required.  Accordingly, the claims are examined as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,7,8,21,28,31,32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregg (4683697).
Claim 1.  A roof structure, comprising:
a plurality of roofing panels, each comprising:
a base (10/12/12) having an upper surface, lower surface, and peripheral edge portions (14,15,16,17); and 
at least one water shedding feature (20 and/or 27 and/or 30 and/or 32 and/or 34) extending along at least one of the peripheral edge portions of the base and configured to convey water along at least one drainage path away from the base; 
wherein each of the plurality of roofing panels (10) comprises a rectangular roofing panel (as noted in the figures and at least at col. 3, lines 9) and includes an exposure region (at the upper region of the panel, near 30 and as noted in the annotated figure below) with a nailing flange (generally at 70) extending along a portion of the exposure region (as seen in figure 4 and noted in the disclosure); 
wherein the peripheral edge portions of each roofing panel comprise a pair of first peripheral edges (16/17) extending parallel to each other in a first direction, and a pair of second peripheral edges (14/15) extending parallel to each other in a second direction; 
wherein each roofing panel is configured to extend across a section of the roof structure with the first peripheral edges of each roofing panel extending in a horizontal direction across the section of the roof structure and the second peripheral edges of each roofing panel extending in a vertical direction along the section of the roof structure (as noted in the figures and disclosure); 
wherein the panels are configured to installed in overlapping courses of panels along a roof (as seen in the figures and noted in the disclosure at least at col. 3, lines 66- col. 4, line 3);
wherein the at least one water shedding feature of each of the panels in a higher course of panels includes a downturned edge (27,44,42) configured to cooperate with corresponding weather shedding features of the panels of a lower course of panels (as seen in figure 4) to define pathways for directing and reducing migration of water through seams between adjacent panels of the overlapping courses of panels, and between the roofing panel and the adjacent roofing panel (as noted in the figures and disclosure); and
wherein the downturned edge is configured to overlap the nailing flange of an adjacent roofing panel sufficient to enable application of a sealant material behind the downturned edge (as seen in at least figure 4).
Gregg discloses the roof structure as noted above but does not expressly disclose that the first peripheral edges have a length greater than a length of the second peripheral edges.  Gregg is silent regarding the dimensions of the peripheral edges.
Applicant has not disclosed that having the first peripheral edges have a length greater than a length of the second peripheral edges solves any stated problem or is for any particular purpose.  Moreover, it appears that the roofing structure of Gregg or applicant's invention, would perform equally well with the peripheral edges at any length ration.  
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Gregg such that the first peripheral edges have a length greater than the second peripheral edges because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Gregg.  Furthermore, one of ordinary skill in the art would have readily recognized that the dimensions could be changed.  It has been held that changes in sizes and proportions are obvious absent any unpredictable results In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  One of ordinary skill in the art would have recognized that dimensioning the edges as claimed would result in a certain or specific desired aesthetic or coverage of the roof.   

    PNG
    media_image1.png
    265
    462
    media_image1.png
    Greyscale

Claim 7. The roof structure of claim 1, wherein the base comprises a waterproof material (as noted at least at col. 3, lines 6-8).
Claim 8.  The roof structure of claim 1, wherein the at least one water shedding feature comprises at least one of a flexible strip, a trough, a ramp, or a cover located along a seam between the adjacent ones of the roofing panels (where it is a ramp as noted in the figures and disclosure).
Claim 21.  A roof system, comprising: 
a plurality of panels (10); 
wherein each of the panels comprises: 
a base (12) having upper and lower surfaces and a plurality of peripheral edges (14,15,16,17); and 
at least one water shedding feature (20 and/or 27 and/or 30 and/or 32 and/or 34) positioned adjacent at least one of the plurality of peripheral edges of the base; 
wherein each of the panels of the plurality of panels comprises a rectangular roofing panel (as noted at least at col. 3, lines 8-9); 
wherein the peripheral edges of each panel comprise a pair of first peripheral edges (16,17) extending parallel to each other in a first direction, and a pair of second peripheral edges (14,15) extending parallel to each other in a second direction; 
wherein each of the panels is configured to extend across a section of a roof with the first peripheral edges of each panel extending in a horizontal direction across the roof and with the second peripheral edges of each panel extending in a vertical direction along the section of the roof (as seen in the figures and noted in the disclosure); 
wherein headlap seams (as seen in figure 4) are defined between the first peripheral edges of vertically adjacent ones of the panels arranged along the roof, and sidelap seams (at 20,22,24) are defined between the second peripheral edges of horizontally adjacent ones of the panels arranged across the roof; 
wherein the at least one water shedding feature of each panel comprises a downturned edge (27 including 44,42) extending along at least one of the first and second peripheral edges of the panel (as seen in the figures and noted throughout the disclosure); and 
a cover or trough (such as at 60,55,67,70 and/or 34 and/or 30 and/or 16) extending along the sidelap or headlap seams between adjacent panels, the cover or trough configured to underlie or overlap the downturned edges of the water shedding features of adjacent panels and collect water from the water shedding features of the adjacent panels and direct the water along a drainage path defined along the sidelap or headlap seams between the adjacent panels (as seen in the figures).
Gregg discloses the roof structure as noted above but does not expressly disclose that the first peripheral edges have a length greater than a length of the second peripheral edges.  Gregg is silent regarding the dimensions of the peripheral edges.
Applicant has not disclosed that having the first peripheral edges have a length greater than a length of the second peripheral edges solves any stated problem or is for any particular purpose.  Moreover, it appears that the roofing structure of Gregg or applicant's invention, would perform equally well with the peripheral edges at any length ration.  
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Gregg such that the first peripheral edges have a length greater than the second peripheral edges because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Gregg.  Furthermore, one of ordinary skill in the art would have readily recognized that the dimensions could be changed.  It has been held that changes in sizes and proportions are obvious absent any unpredictable results In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  One of ordinary skill in the art would have recognized that dimensioning the edges as claimed would result in a certain or specific desired aesthetic or coverage of the roof.   
Claim 28. The roof system of clam 21, wherein each of the panels is formed from a waterproof material comprising at least one of a thermo- formable polymer, metal, foam, structured insulated panel materials, or combinations thereof (as noted at least at col. 3, lines 6-8); and 
comprises an exposure region (as seen in the annotated figure above) with a nailing flange (at 70) extending along a portion of the exposure region; and 
wherein the panels are configured to be installed in overlapping courses of panels along a sloped roof, with the at least one water shedding feature of each of the panels in a higher course of panels is configured to cooperate with corresponding watershedding features of the panels of a lower course of panels to define pathways for directing and reducing migration of water through seams between adjacent panels of the overlapping courses of panels (as noted in the figures and throughout the disclosure).
Claim 31.  The roof system of claim 21, wherein a first panel of the plurality of panels comprises a projection with a drip edge (20/44/62) overlapping a water stop (52/54/55) positioned along an edge of a second panel located downslope of the first panel.
Claim 32. Gregg discloses a roof structure, comprising: a plurality of roofing panels (10) each configured to extend across a section of the roof structure, each of the roofing panels comprising: 
a base (12) having an upper surface, lower surface, and peripheral edge portions (14,15,16,17); and 
at least one water shedding feature (20 and/or 27 and/or 30 and/or 32 and/or 34) extending along at least one of the peripheral edge portions of the base and configured to convey water along at least one drainage path away from the base; 
wherein each of the plurality of roofing panels comprise a rectangular roofing panel (as noted at least at col. 3, lines 8-9); 
wherein the peripheral edge portions of each roofing panel comprise a pair of first peripheral edges (16,17) extending parallel to each other in a first direction, and a pair of second of peripheral edges (14,15) extending parallel to each other in a second direction; 
wherein each of the roofing panels extends between a ridge of the roof structure and an eave of the roof structure (as noted in the figures and disclosure); and 
wherein the at least one water shedding feature of each roofing panel is configured to cooperate with a corresponding water shedding feature of an adjacent roofing panel to reduce migration of water between the roofing panel and the adjacent roofing panel (as noted throughout the figures and disclosure).
Gregg discloses the roof structure as noted above but does not expressly disclose that the first peripheral edges have a length greater than a length of the second peripheral edges.  Gregg is silent regarding the dimensions of the peripheral edges.
Applicant has not disclosed that having the first peripheral edges have a length greater than a length of the second peripheral edges solves any stated problem or is for any particular purpose.  Moreover, it appears that the roofing structure of Gregg or applicant's invention, would perform equally well with the peripheral edges at any length ration.  
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Gregg such that the first peripheral edges have a length greater than the second peripheral edges because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Gregg.  Furthermore, one of ordinary skill in the art would have readily recognized that the dimensions could be changed.  It has been held that changes in sizes and proportions are obvious absent any unpredictable results In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  One of ordinary skill in the art would have recognized that dimensioning the edges as claimed would result in a certain or specific desired aesthetic or coverage of the roof.   
Response to Arguments
Applicant's arguments filed 5/2/22 have been fully considered but they are not persuasive.
Applicant’s arguments at page 10 regarding the interpretation of the previous office action at page 7 discussing the rejection of claim 28 is not persuasive.  Applicant’s amendments to claim 21, from which claim 28 is dependent have necessitated a new interpretation of the reference and the Office does not rely upon elements 67 and/or 70 as teaching the exposure region as in the previous Office action.  Regarding claim 1, the previous Office Action never relied upon elements 67 and/or 70 for teaching an exposure region, therefore regarding claim 1, applicants’ arguments are moot.  The present office action includes an annotated figure clearly showing the portion of the panel of Gregg that includes an exposure region.  Additionally, it is noted that the claims are not drawn to the features of a nail in both or a single panel, and as such those are arguments are moot.  Accordingly applicants arguments are not persuasive.
Applicant’s arguments at page 11 that Gregg does not disclose a water shedding feature including a downturned edge configured to overlap the nailing flange of an adjacent roofing panel sufficient to enable application of a sealant material behind the downturned edge as recited in claim 1 are not persuasive.  Applicant’s arguments are drawn to newly added/amended claim limitations.  The rejection above clearly sets forth those features of the prior art, where Gregg does disclose the claimed invention.
With regard to claim 21, the claim amendments necessitated a new interpretation of Gregg in light of the newly added clarifying structural limitations as noted by Applicant.  Applicant’s arguments appear to be drawn to a previous, now moot, interpretation of the reference and therefore are not persuasive.
Applicant’s argument that Gregg does not a cover or trough is not persuasive.  The office action above clearly sets for the structure of Gregg that teaches a cover or trough as claimed.  Applicant’s arguments regarding the method of mounting the tiles at page 13 is not persuasive as these are not claimed features.
Applicant’s arguments regarding claim 32, that the tiles of Gregg do not extend between a ridge of a roof structure an eave of a roof structure. The tiles of Gregg are mounted to a roof in a stepped/overlapping arrangement between a ridge of a sloped roof and an eave of a sloped roof (as seen in at least figure 4, where the ridge and eave are not shown, however the slope of the roof and extend of the panels along the roof is shown).  Applicant’s appears to have an overly narrow interpretation of the claim limitation “extends between”.  In the broadest reasonable interpretation, the panels are to have a dimension or structure that extends in a direction between the ridge and eave of a roof.  Even though the panels of Gregg extend in an overlapping fashion between a ridge and eave does not mean that they do not extend between a ridge and an eave of a roof.  The claim does not require that a single panel extend directly from a ridge all the way and directly to the eave, just that it extends between them, at any point or for any variable portion of the span between ridge and eave.  The panels of Gregg extend between a ridge and eave of the roof.  Accordingly, applicant’s arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228. The examiner can normally be reached M,F 7:30-3:30 est; T,W 7:30-11:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/Primary Examiner, Art Unit 3635